PER CURIAM.
We have held the application for rehearing in the expectation that the decision of the Supreme Court in Von Baumbach v. Sargent, 242 U. S. 503, 37 Sup. Ct. 201, 61 L. Ed. -, might affect the reasoning or the conclusions of our opinion in this case. The opinion in that case was announced on January 15, 1917. It does not consider .those features of the case that are here involved, and so does not add to the existing knowledge on those subjects.
The merits of the petition have been considered, and we are not convinced that there was any substantial error in the opinion.
The petition is denied.